Citation Nr: 1633056	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  07-37 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for patellar chondromalacia, left knee, for the period on appeal from May 21, 2012.

2.  Entitlement to a disability rating in excess of 20 percent for meniscal tear, left knee, for the period on appeal from May 21, 2012.

3.  Whether a reduction in the disability rating for the Veteran's posttraumatic stress disorder (PTSD) from 50 percent to 30 percent, effective June 1, 2015, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1998 to September 1998 and from December 2003 to March 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In his December 2007 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge with regard to his increased ratings claims, but withdrew this request in January 2010; thus, the Veteran's hearing request has been withdrawn and no further action is necessary.  See 38 C.F.R. §§ 20.704(e) (2015) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

By way of background, the RO granted service connection for left knee patellar chondromalacia and assigned a 10 percent rating, effective September 22, 2006, in the February 2007 rating decision that is currently on appeal.  The Veteran initiated an appeal as to the initial disability rating assigned with a May 2007 Notice of Disagreement (NOD) and subsequently perfected the appeal with a December 2007 VA Form 9.

While the Veteran's appeal was pending, in June 2008, the Veteran submitted a new claim of service connection for a left knee medial meniscus tear.  The record indicates that the RO determined that no additional duties to assist or examine the Veteran with respect to the claimed medial meniscal tear were needed, as it was part of the appeal of the rating assigned for his left knee chondromalacia.  The RO denied that claim for service connection in an August 2009 rating decision, and the Veteran did not initiate a separate appeal as to this issue

Thereafter, in September 2011, the Board denied the Veteran's claim for an increased initial rating for left knee patellar chondromalacia and specifically denied entitlement to a separate disability rating for a left knee medial meniscal tear under 38 C.F.R. § 4.71a, Diagnostic Code 5258.
The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, in May 2012, the Veteran contacted the RO to file a claim to reopen service connection for a left knee medial meniscal tear and a claim for an increased disability rating for left knee patellar chondromalacia.  In September 2012, the RO issued a rating decision in which it increased the Veteran's initial disability rating for left knee patellar chondromalacia to 30 percent, effective May 21, 2012, the date the Veteran contacted the RO requesting an increased rating.  The RO indicated that the 30 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5261, as the Veteran demonstrated limitation of extension upon examination.  At that time, the RO also continued the previous denial of the claim for service connection for left knee meniscal tear.

In a July 2013 Joint Motion for Partial Remand (JMPR), it was noted that the Board did not adequately discuss the Veteran's symptomatology in relation to the assignment of a separate disability rating for a left knee medial meniscal tear under 38 C.F.R. § 4.71a, Diagnostic Code 5258, in its September 2011 decision.  Accordingly, in a July 2013 Order, the Court vacated that portion of the September 2011 Board decision that denied entitlement to an initial rating in excess of 10 percent for left knee chondromalacia and remanded the matter for adjudication consistent with the terms of the JMPR.

In June 2014, the matter returned to the Board, which remanded the appeal to the RO for additional development, to include providing a new VA examination, which was afforded in September 2014.

In October 2014, the RO issued a rating decision in which it granted a separate 20 percent rating for left knee meniscal tear, effective May 21, 2012.

Accordingly, when the matter returned to the Board for adjudication in June 2015, the following issues were before the Board: (1) entitlement to an initial disability rating in excess of 10 percent for left knee patellar chondromalacia during the period prior to May 21, 2012, and in excess of 30 percent for the period from May 21, 2012; and (2) entitlement to a disability rating for a left knee meniscal tear during the period prior to May 21, 2012, and an increased rating in excess of 20 percent for the period from May 21, 2012.

In June 2015, the Board issued a decision in which it did the following: (1) denied an initial disability rating in excess of 10 percent for left knee chondromalacia during the period on appeal prior to May 21, 2012; (2) denied a disability rating in excess of 30 percent for left knee chondromalacia for the period on appeal from May 21, 2012; and (3) granted a disability rating of 20 percent for left knee medial meniscal tear for the entire period on appeal, and in doing so, denied a disability rating in excess of 20 percent for left knee medial meniscal tear.

The Veteran appealed the June 2015 decision to the Court with regard to the Board's denial of his claims for disability ratings in excess of 30 percent for left knee chondromalacia for the period from May 21, 2012, and in excess of 20 percent for left knee medial meniscal tear for the period from May 21, 2012.  Pursuant to a May 2016 JMPR, the Court remanded the Board's June 2015 decision for action consistent with the terms of the JMPR.  The appeal as to the Veteran's entitlement to increased ratings for left knee chondromalacia and medial meniscal tear prior to May 21, 2012, was dismissed.

The issue regarding whether a reduction in the disability rating for the Veteran's PTSD from 50 percent to 30 percent, effective June 1, 2015, was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period on appeal from May 21, 2012, through September 11, 2014, the Veteran's patellar chondromalacia, left knee, resulted in symptoms such as painful motion and extension limited to no more than 25 degrees, but did not result in flexion limited to 60 degrees or less, ankylosis, impairment of tibia and fibula, or genu recurvatum.

2.  For the period on appeal from September 12, 2014, the Veteran's patellar chondromalacia, left knee, has resulted in symptoms such as painful motion, extension limited to 10 degrees, and flexion limited to 10 degrees, but did not result in ankylosis, impairment of tibia and fibula, or genu recurvatum.

3.  The Veteran is in receipt of the maximum schedular rating available for meniscal tear, left knee.


CONCLUSIONS OF LAW

1.  For the period on appeal from May 21, 2012, the criteria for a rating in excess of 30 percent for patellar chondromalacia, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, Diagnostic Codes 5256-63 (2015).

2.  For the period on appeal from September 12, 2014, the criteria for a separate 10 percent rating for limitation of extension, left knee, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, Diagnostic Code 5261 (2015).

3.  For the period on appeal from May 21, 2012, the criteria for a rating in excess of 20 percent for meniscal tear, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, Diagnostic Code 5258 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Pursuant to VA's duty to provide proper notice prior to an initial unfavorable decision on a claim, the RO provided adequate notice of the information needed to substantiate the Veteran's claim for increased ratings in September 2006.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notwithstanding this finding, the evidence shows that the issue on appeal did not stem from an application for benefits; rather, it stemmed from the Veteran's disagreement with initial disability rating assigned in the February 2007 rating decision.  Thus, because the underlying claim-the award of service connection-was granted, further notice as to downstream questions is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With regard to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his VA treatment records and provided examinations in June 2012 and September 2014.  38 U.S.C.A. § 5103A(c)-(d); 38 C.F.R. § 3.159(c)(3).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims for Increased Ratings for the Left Knee

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2015).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2015).    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.  For the purpose of rating disability due to arthritis, the shoulder and knee are considered major joints.  38 C.F.R. § 4.45(f).  Arthritis due to trauma is rated as degenerative arthritis.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5010.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is assigned where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is assigned where knee flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is assigned where knee extension is limited to 10 degrees, a 20 percent rating is warranted with extension is limited to 15 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 40 percent rating is assigned where knee extension is limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted where there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted where there is severe recurrent subluxation or lateral instability.

Lastly, under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent rating is warranted where there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

Currently, the Veteran has a 30 percent disability rating for limitation of extension due to left knee patellar chondromalacia under Diagnostic Code 5261 and a 20 percent disability rating for left knee meniscal tear under Diagnostic Code 5258 for the period on appeal from May 21, 2012.

In June 2012, VA provided an examination.  At that time, the Veteran complained of constant swelling, locking, and pain.  He described the pain as a constant aching/burning over his knee cap and behind his knee.  He reported that the pain increases and he gets stabbing pains when he stands for any length of time or walks any distance.  The examiner endorsed that the Veteran does not experience flare-ups that impact the function of his knee and/or lower leg.

Upon range-of-motion testing, the Veteran demonstrated flexion to 75 degrees with objective evidence of painful motion at 75 degrees and extension to 20 degrees with objective evidence of painful motion at 20 degrees.  The Veteran was able to perform repetitive-use testing, at which time he demonstrated post-test flexion to 70 degrees and post-test extension to 25 degrees.  The examiner indicated that the Veteran had additional limitation in range of motion following repetitive use in addition to function loss and/or functional impairment.  More specifically, the Veteran demonstrated less movement than normal, pain on movement, and swelling in the left knee.

Notably, the Veteran demonstrated normal muscle strength, anterior stability, posterior stability, and medial-lateral stability.  Further, the examiner endorsed that there was no evidence or history of recurrent patellar subluxation/dislocation.  In addition, the Veteran was negative for tibial and/or fibular impairments and imaging studies of his left knee did not show degenerative or traumatic arthritis.

The examiner also documented the Veteran's history of left knee meniscal conditions.  It was noted that the Veteran has a meniscal tear and frequent episodes of joint "locking," joint pain, and joint effusion.  The examiner noted that the Veteran has had neither a meniscectomy nor a total knee replacement.

With regard to assistive devices, the Veteran reported that he makes constant use of a brace on his left knee when standing/walking and makes regular use of a cane when walking any distance.

The June 2012 examiner also determined that the Veteran's disability affects his ability to work as a machinist, which requires him to stand and walk.  The Veteran reported that his employer has provided a bench seat so that he may sit at work and also reported that he is unable to climb stairs, lift, squat, bend, crawl, walk for long distances, or stand for long periods of time due to his left knee disability.  In addition, his disability limits his activities at home, including yardwork, housework, lifting his children, and playing with his children.

In October 2012, a VA clinician noted severe and constant pain on the medial side that gets aggravated with activity and reported that there was no instability.

In December 2012, the Veteran presented to a VA facility with complaints of left knee pain and locking, and clinical notes indicate that the Veteran had "catching" and medial knee pain and that degenerative joint disease was the cause of the Veteran's pain at that time.  There was no joint effusion, he demonstrated a range of motion from 0 to 130 degrees, and he was able to ambulate without an assistive device at that time.  December 2012 treatment records also indicate that he was having difficulty with full-time work due to his left knee, as he was "on his feet all day."  The record indicates that that he was scheduled for a left knee arthroscopy and a possible partial medial meniscectomy in January 2013, but this surgery was cancelled by the Veteran.

VA treatment records dated in February 2014 document the Veteran's report that he joined a fitness club and "his knee [wa]s not bothering him at all."  He noted that he tried using the elliptical machine in the past, which caused more pain, and that his knee felt better since starting the new exercise program.

VA provided another examination in September 2014.  At that time, an examiner reported that the Veteran is "ok with resting," but has difficulty with exercise.  The Veteran reported that he shadowboxes at the gym, but is unable to use ellipticals, bicycles, and treadmills.  Additionally, he reported that he experiences intermittent locking five or six times per week, swelling two or three times per week, and crepitus on turning or bending.  He can walk about one-half mile at a time before his knee starts to hurt.  He reported flare-ups with overuse, and these episodes are characterized by increased pain, burning, and swelling that is more severe three or four times per month and lasts from one to four days.  During flare-ups, he functions with difficulty outside his home.  The examiner indicated that the Veteran would have additional limitation during joint flare-ups or with repeated use that is manifested primarily by pain and difficulty continuing joint movement.  However, the examiner also reported that additional loss of range of motion could not be ascertained since the primary disability is related to pain and loss of repetitive use rather than loss of range of motion.

Again, with regard to his occupational functioning, the examiner reported that the Veteran was provided a seat at work due to his knee condition and that the Veteran "toughs it out" and works during episodes of knee pain.

Range-of-motion testing revealed flexion to 85 degrees with objective evidence of painful motion at 10 degrees and extension to 10 degrees with no objective evidence of painful motion.  After three repetitions, he demonstrated flexion to 85 degrees and extension to 10 degrees.  The examiner reported that the Veteran did not have additional limitation in range of motion following repetitive-use testing, but demonstrated the following indicators of functional loss and/or functional impairment: less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, and disturbance of locomotion.

At that time, muscle strength testing revealed active movement against some resistance, normal anterior stability, normal posterior stability, and medial-lateral stability.  The examiner endorsed that there was no evidence or history of recurrent patellar subluxation/dislocation and the Veteran has never had a tibial and/or fibular impairment.  Again, it was noted that the Veteran has a meniscal tear and has experienced frequent episodes of joint "locking," pain, and effusion.  The examiner also noted that the Veteran makes regular use of a brace and occasional use of a walking stick as normal modes of locomotion.

After careful review of the evidence, the Board finds that the Veteran has the maximum rating available for his left knee meniscal tear and a schedular rating in excess of 20 percent cannot be granted under Diagnostic Code 5258.

With regard to the matter of the Veteran's entitlement to a rating in excess of 30 percent for limitation of motion due to his left knee chondromalacia during the relevant period, which is currently rated under Diagnostic Code 5261 for limitation of extension, the Board finds the following: (1) a 30 percent rating for limitation of extension is warranted for the period from May 21, 2012 to September 11, 2014; (2) a 30 percent rating for limitation of flexion is warranted for the period from September 12, 2014; and (3) a 10 percent rating for limitation of extension is warranted for the period from September 12, 2014.

In so finding, the Board notes that the Veteran demonstrated extension to 25 degrees upon examination in June 2012, which best approximates a rating of 30 percent under Diagnostic Code 5261, and demonstrated extension to 10 degrees upon examination on September 12, 2014, which best approximates a rating of 10 percent under Diagnostic Code 5261.  Although the Veteran did not demonstrate compensable limitation of flexion during the period prior to September 12, 2014, he demonstrated flexion to 10 degrees during his September 2014 examination, and thus, currently meets the criteria for a rating of 30 percent for limitation of flexion.  Overall, the Board finds that the evidence shows that the current 30 percent rating under Diagnostic Code 5261 for limitation of extension should be characterized as a 30 percent rating under Diagnostic Code 5260 for limitation of flexion as of September 12, 2014, in order to reflect the Veteran's current disability picture.  See Butts v. Brown, 5 Vet. App. 532 (1993) (noting that the choice of diagnostic code should be upheld if supported by explanation and evidence).  In addition, as noted above, the Board also grants a separate 10 percent rating for the Veteran's left knee chondromalacia for the period from September 12, 2014, for limitation of extension.

The Board has also considered whether the Veteran is entitled to a rating for recurrent subluxation or lateral instability under Diagnostic Code 5257 in light of his report that he has made regular use of a knee brace.  The Board finds, however, that the competent evidence of record indicates that there is no evidence or history of recurrent patellar subluxation/dislocation and the Veteran has demonstrated medial-lateral stability throughout the relevant period.  Thus, a separate rating under Diagnostic Code 5257 is not warranted.

In addition, because the record is negative for evidence of ankylosis, the removal of semilunar cartilage, tibial and/or fibular conditions, and genu recurvatum, the Board finds that the following diagnostic codes are not applicable in the present case: 5256 (ankylosis of the knee); 5259 (symptomatic removal of semilunar cartilage); 5262 (impairment of tibia and fibula); and 5263 (genu recurvatum).

Further, the Board finds that the Veteran has been compensated appropriately for any reported limitation of motion due to pain, weakness, fatigability, and other indicators of functional impairment because he has a compensable rating for his disability for the entire period on appeal.  Thus, an additional rating is neither warranted under 38 C.F.R. § 4.59 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.  Additionally, the evidence does not show that additional diagnostic codes are applicable to the present appeal.

By way of summary, the Board finds the following: (1) a schedular rating in excess of 20 percent for meniscal tear, left knee, cannot be granted; (2) a rating in excess of 30 percent for patellar chondromalacia, left knee, is not warranted for the period on appeal from May 21, 2012; and (3) a separate 10 percent rating for limitation of extension of the left knee is warranted for the period on appeal from September 12, 2014.  There is no reasonable doubt to be resolved as to this issue. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Additional Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), provides that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

The Board finds that the rating criteria contemplate the Veteran's left knee disability because it has been productive of symptoms such as painful motion and weakness-manifestations that are contemplated by the rating criteria.  In addition, the Board finds it highly probative that the rating criteria specifically anticipate levels of disability that are more severe than what the Veteran has demonstrated.  The criteria are adequate to evaluate the disability and referral for consideration of an extraschedular rating is not warranted.  Additionally, the Board finds that the present case does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

"Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  Thus, to the extent that the Veteran's disabilities have impeded his ability to work, the Board finds that this manifestation of his disability is also contemplated by the schedular criteria.  Overall, the Board finds that the rating criteria are adequate to evaluate the Veteran's level of impairment and referral for consideration of extraschedular rating is not warranted.

Additionally, as the record shows that the Veteran was employed throughout the relevant period, consideration of the Veteran's entitlement to a total disability rating is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).

	(CONTINUED ON NEXT PAGE)



ORDER

For the period on appeal from May 21, 2012, a rating in excess of 30 percent for patellar chondromalacia, left knee, is denied.

For the period on appeal from May 21, 2012, a rating in excess of 20 percent for meniscal tear, left knee, is denied.

Subject to the law and regulations governing the payment of monetary benefits, a separate 10 percent rating for limitation of extension of the left knee is granted for the period on appeal from September 12, 2014.


REMAND

In March 2015, the RO reduced the Veteran's disability rating for his service-connected PTSD from 50 percent to 30 percent, effective June 1, 2015.  The Veteran was notified of this reduction in an April 2015 letter.  Thereafter, in April 2016, the Veteran submitted a timely Notice of Disagreement (NOD) with the March 2015 rating decision, but a Statement of the Case (SOC) has not been issued with regard to this claim.  Where, as here, there has been an initial AOJ adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of an SOC is needed.

Accordingly, the case is REMANDED for the following action:

Readjudicate the matter regarding whether a reduction in the disability rating for the Veteran's PTSD from 50 percent to 30 percent, effective June 1, 2015, was proper and issue the Veteran a Statement of the Case with regard to this claim.  After providing an opportunity to respond thereto, the case should be returned to the Board for further appellate consideration, if in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


